PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/081,496
Filing Date: 27 Oct 2020
Appellant(s): Imagination Technologies Limited



__________________
Vincent M. DeLuca
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/15/2022 appealing from the Office Action mailed 11/15/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/15/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 (2) Response to Argument
The rejection of claims 1- 3, 7, 8,11, 14-17 and 20 as being allegedly obvious from collective consideration of Moller and Eo is submitted to be based on error and must be reversed
As to Appellant argument on page 5 recites: Firstly, the “geometry” discussed in Moller is the geometry of the system, not geometry of a 3D scene as disclosed and recited in the present claims. See Moller at FT [0026], [0039], [0053], [0058], [0059], [0098], [0178], [0186]: claim 1. Moller nowhere describes any geometry of a 3D scene.

    PNG
    media_image2.png
    200
    376
    media_image2.png
    Greyscale

The Examiner contests that Moller discloses geometry of a 3D scene (par 0094-0095, “Embodiments of the present invention provide a method of creating a 2D representation of a 3D scene, world, or object. The 3D scene, world or object is preferably stored by a computer and is represented as a plurality of coordinates or wire frame models, and texture maps“, Fig 9, par 0152-0153, a 3D object in the scene, par 0175, “normally in a 3D computer graphics environment objects are built up of polygons where each corner of a polygon is called a vertex and is defined as a position in space given by (x, y, z)”, par 0206, “Avoiding this broadening is advantageous in 3D scenes containing a high number of polygons, and reducing the frustum size significantly reduces the number of polygons that are processed”).
As to Appellant argument on page 5 recites:  there are no “image regions” described in Moller that correspond to the image regions recited in the present claims. The sub-images of Moller simply do not equate with the recited image regions; to the contrary, these sub-images are totally different since they are not a portion of a 2D projection plane or geometry of a 3D scene projected into the 2D projection plane, but are instead separate images (with different perspectives) that are placed within the larger display image of Moller to improve the autostereoscopic properties of the display.
The Examiner contests that Moller discloses image regions are defined in the projection plane (par 0217-0221, “when placing several sub-images within a frame” disclosing placing several sub-images within the larger display image or frame, par 0221, where the first term represent the projection coordinate within the sub-image and the last term represents the index a within the entire frame” ….disclosing the projection coordinates within the sub-image, also par 0039, discloses projecting a plurality of item coordinates representing at least one item in a 3D scene onto a projection plane to generate a plurality of projection coordinates, the pixels within sub-images having projection coordinates indicate the sub-images are within the projection plane and can correspond to image regions of the projection plane (pixel as image region because consider pixel as smallest image region(see specification from application paragraph 0023, “FIG. 3A shows a graphical representation of the result 301 of this first pass render in the GPU 21 and comprises a regular grid of regions of pixels (numbered 1-100 in the example shown)”)). 
As to Appellant argument on page 7 recites: Moller does not project geometry of the 3D scene onto the projection plane, nor does Moller define any image regions in the projection plane
The Examiner contests that Moller teaches project geometry of the 3D scene onto the projection plane (abstract, “The projection step comprises calculating a projection dependent upon a projection plane constructed in the 3D scene“, par 0095, “a ray tracing method is used to generate a 2D image from the 3D scene, world, or object. This is necessary because typical display devices such as computer monitors and projectors only present a 2D image …. The image produced by rays crossing the projection plane is then our 2D image of the 3D scene, world or object”, par 0039, “projecting a plurality of item coordinates representing at least one item in a 3D scene onto a projection plane to generate a plurality of projection coordinates; transforming one of the group comprising: the item coordinates and the projection coordinates, wherein the transforming depends upon the geometry of the autostereoscopic display “ …disclosing projecting a plurality of item coordinates representing at least one item in a 3D scene onto a projection plane to generate a plurality of projection coordinates, indicating the at least one item in a 3D scene having a plurality of item coordinates can correspond to geometry of the 3D scene being projected into the projection plane). And Moller discloses image regions are defined in the projection plane (par 0217-0221, “when placing several sub-images within a frame” disclosing placing several sub-images within the larger display image or frame, par 0221, where the first term represent the projection coordinate within the sub-image and the last term represents the index a within the entire frame” ….disclosing the projection coordinates within the sub-image, also par 0039, discloses projecting a plurality of item coordinates representing at least one item in a 3D scene onto a projection plane to generate a plurality of projection coordinates, the pixels within sub-images having projection coordinates indicate the sub-images are within the projection plane and can correspond to image regions of the projection plane (pixel as image region because consider pixel as smallest image region(see specification from application paragraph 0023, “FIG. 3A shows a graphical representation of the result 301 of this first pass render in the GPU 21 and comprises a regular grid of regions of pixels (numbered 1-100 in the example shown)”))
As to Appellant argument on page 6 recites: As such, whether or not the teaching of Eo can be overgeneralized as “defining image regions in a projection plane” as alleged in the Office action.

    PNG
    media_image3.png
    187
    367
    media_image3.png
    Greyscale

The Examiner contests that prior art Eo et al. also teach image regions are defined in the projection plane (par 0110, disclose a HMD has a projector to project image over the lens to displays, par 0025, “ The method includes: receiving a coordinate value (x.sub.d, y.sub.d) of a pixel of an image to be artificially distorted; dividing an area where an image is displayed into M×N grid sections and finding which section in the sections divided by the M×N grid the coordinate value (x.sub.d, y.sub.d) of the pixel is included in”, Figs 5 and 9, par 0079, par 0081, “the look-up table 520 may receive a section address of an M×N grid, which is calculated based on the coordinate value (x.sub.d, y.sub.d) of a pixel of the image” ….each grid section as image region).
As to Appellant argument on page 6 recites: “Moller does not suggest that “a respective transformation is defined for each image region’ or “rendering the geometry in the image space to determine image values of an image to be displayed on the head mounted display” as recited in claim 1. This missing disclosure is not remedied by Eo.” And on pages 6-7 recites: “Eo does not disclose the limitations of the claims that are nowhere disclosed or suggested by Moller as explained above, and no combination of Eo with Moller could have resulted in the claimed invention. Moller does not relate to enlarging images from a small display panel to a large VR image; thus the teaching of Eo is inapplicable to Moller, and would not solve any identified problem with the method of Moller. Therefore, not only does no possible combination of Moller with Eo render the claimed subject matter obvious under 35 U.S.C. 103, but a person having skill in the art would not have attempted to modify Moller with Eo in the first instance as these references are directed to non-analogous subject matter”.
The Examiner contests that Moller discloses projecting geometry of the 3D scene into a 2D projection plane (par 0039, par 0217, par 0221), wherein image regions are defined in the projection plane (par 0217, disclosing placing several sub-images within the larger display image or frame, par 0221, disclosing the projection coordinates within the sub-image, par 0039) and render and display it in display device (par 0053, par 0102) and Eo et al. teach wherein image regions are defined in the projection plane (Figs 5 and 9, par 0025, par 0079, par 0081, par 0108, each grid section as image region), mapping the geometry from the projection plane into an image space using transformations (Fig 5, par 0104, par 0067-0068, par 0089, par 0103-0106, map input image through distortion compensation device to compensate pixel value using a look-up table to generate a distorted output image), wherein a respective transformation is defined for each image region (par 0025, par 0078-0082, par 0108, each grid section has compensate value (in a look-up table) to cover whole grid section); and rendering the geometry in the image space to determine image values of an image to be displayed on the display (par 0025, par 0068, par 0104-0106, par 0109, “calculate a pixel value for a compensated output image by applying the weight value on the basis of which pixel coordinate value the coordinate (x.sub.r, y.sub.r) is closer to among the neighboring pixel coordinate values calculated in the second calculating; and outputting to output the pixel value for the compensated output image”, “FIG. 12d shows the image of the display panel 900 of FIG. 12c which has passed through the optical device 1000 used in FIG. 12b and is seen by the user”). Therefore combined prior art perform 1. project a 3D scene to 2D plane, as taught by Moller; 2. render and display 2D plane image to a distorted HMD device, as taught by Eo et al. (The combination teaches all the limitation of independent claims and extents the image display from standard screen to small display with lens such as HMD to display same quality image as standard screen). 
Based on above discussed, it is believed that the rejections for independent claims 1, 14, and 20 should be sustained.  Also it is believed that the rejections for dependent claims 2- 3, 7, 8,11, and 15-17 should be sustained.
As to Appellant argument on page 7 recites: Neither Lo (US Pub. 2017/0193687), relied on in combination with Moller/Eo to reject claim 9, nor Margulis (US Pub. 2002/0063807) relied on in combination with Moller/Eo to reject claims 10 and 18, nor Ozguner (US Pub. 2019/0051229), relied on in combination with Moller/Eo to reject claims 12, 13 and 19, make up for the basic deficiency of Moller and Eo as discussed above. Consequently, claims 9, 10, 12, 13, 18 and 19 are also submitted to define subject matter that is patentable over the prior art.
Examiner wants to note that claims  9, 10, 12, 13, 18 and 19 are dependent on dependent claim 1 or 14 and claims 1 and 14 rejected (see above discussed arguments section). Also Appellant has not provided additional argument apart from the above discussed arguments section regarding independent claim 1. Thus for the above reasons discussed in section regarding claim 1, it is believed that the rejections for claims 9, 10, 12, 13, 18 and 19 should be sustained.

For the above reasons, it is believed that the rejections should be sustained. Respectfully submitted,

/JIN GE/
Examiner, Art Unit 2616 
/KEE M TUNG/           Supervisory Patent Examiner, Art Unit 2611                                                                                                                                                                                             
/XIAO M WU/           Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                             



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.